ase 3:07-cr-00634-JAJ-TJS Document 243 ACS 03/11/19 Page 1 of 2
a

a

ee

 

 

 

Dear

 

Tr huet “Want you.to. Know. thet. igheat Ou Senbbeites> |

Mesto Like in. Prison it feally Cry shed my Sorts

for A While and zt Ceally didnt See alia ti)

iouing in et lala My Kom (Gob test her Soul ) _ eaninien

eager to my least Finish up 00 .G.E.0. Studies —
Sinte £4 been So. Close to 9 pena f-Git.0 befele L___

| das  cramostbed arrested, At firs+. E was a bit Saggnan Cie

in_tay Presuit. +o. finish, but in Doll 6 F proud. 4o.Saf J

Made pay Mother pred. by by OT PG Hoe feCieving my G. (6D.

Unfontunatly al Acconple shina Was oueRhalAved ts ee

the death We my FatheR th. and pad tre back ma Feclag

oF cle Spaik.

re. pAWBNELY gS Sct dk aol ae

 

 

 

 

 

 

SiR s Te) not J Rstian, +o bell you. a long lO yeah =
Sob Std yy bok Just wan vasa. 40 See Dy ks .nist

a bunch Le TOACAMMInCDN OS) “Ony sPRi S20) record. se

raven been ex eally “A ole robe | Hee wmate, but

T have nt een lots out of. Contto\! One edher. a

hove a few dirty UA'S from Smokey Mari}oana and

one _of 7 RosseSUNS oF alcahsl (Nore rsuthina 3 In Gun Viclet _
\yel y i cal Wik. being in Pr $0n and losing fanily
oa Yhe best way Know hay butt © (ecently ly Yonge’
to Spars ond Wot Kind Ox 45 A toad CF deal ne "wil alo
de shieG. | - have two Elst Fights pee yo
a apfiae.of 14 201m 3 Jol both no

cops were = es wierr between MG ane andthe, NO

 

 

 

 

A. } snp tibody Of oR Yhat Hho Se Situations De bes
canteens ouk af he Just ss Tus fo Soryive mere

Ss way J
do have Cadh thot ie “dey God _will mathe _

 

(Over \
Case 3:07-cr-00634-JAJ-TJS Document 243 Filed 03/11/19 Page 2 of 2

~

te ORE | eal ned Parhience ftom boeing Shuck atand alot
3 et Or danger cus. Men whe think they ten every thing and
cerns body and Sometimes y. Oud have to fhink
| fo Yoxand. dont and iknoiy Most. mes the QefSof owe
Who is the Slowest fo become: opsek. Usually frafes the
—_|hesk decisions One of my biggest. Problems. 9 raving. oP
luas << had vow Patience and ileal Wwhtn f
luanted ik, but mh Family didn Wor K (ke that SE
x a ep turned Lo! Cxs+ money and. learned fhe hare
i lle j that things aguiled quickly ds are Care| ¢ Cherished
a hie ther yor lackhard for Something You feally fel
fe ites you deserve itvin tHe erly S By He Sty —
aa Liam eady to go home and. work hard to le a ra
| Pesikive Person in is YoungeR Silolings Wes) Wwitheat ___¢
- th ee rents Gres la need Me Now More
ee pha ever. Wy Co-dePendant who you Fand oul
OY all_dieys mentimed. is Now home and wim
an | doing Pre. “(xahk hia cand L would lite the tii oe

— ; = fo “also ¢ Bei! home and Show You Zt en Gai | “ —
eT anaes leo Produkie mem lock , oF Sooty

 

 

Lu pga Selim ey PA tll Sih veh

rob Gless

  

 

 

 

 

ae. ‘ _ fy

 
